Citation Nr: 1615894	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of multiple joints.

2.  Entitlement to service connection for degenerative joint disease of multiple joints, claimed due to herbicide exposure or, in the alternative, secondary to service-connected bilateral knee disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a vide hearings before the undersigned Veterans Law Judge in December 2015.  The transcript of that hearing has been included in the file.

The issues of entitlement to service connection for degenerative joint disease of multiple joints and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2001 rating decision that denied entitlement to service connection for degenerative joint disease of multiple joints became final when the Veteran withdrew his substantive appeal in February 2007.

2.  Evidence received since the final December 2001 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative joint disease of multiple joints other than the bilateral knees.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.103 (2015).

2.  Evidence received since the final December 2001 rating decision is new and material; the criteria to reopen the claim for service connection for degenerative joint disease of multiple joints have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of multiple joints.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In June 2000, the Veteran filed a claim to establish service connection for degenerative joint disease of multiple joints.  The claim was denied by the RO in a December 2001 rating decision.  The Veteran disagreed with this determination and perfected an appeal in August 2003.  In December 2005, the Veteran was issued a supplemental statement of the case and in a February 2007 informal conference with a Decision Review Officer, prior to the claim being certified to the Board, the Veteran withdrew his appeal.  As such, the December 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.103 (2015).  In March 2010, the Veteran indicated that arthritis of multiple joints caused him to be unemployable and the statement was construed as a petition to reopen his prior claim for service connection.  A September 2011 rating decision declined to reopen the Veteran's claim on the basis that no new and material evidence had been submitted. 

The basis of the RO's December 2001 denial was that there was no evidence of a nexus between the Veteran's degenerative joint disease of multiple joints and active service or his service-connected bilateral knee arthritis.

Evidence associated with the claims file since the December 2001 rating decision includes VA treatment records, lay statements from the Veteran, and December 2015 hearing transcripts.  All of the evidence is new, in that it was not previously of record at the time of the December 2001 rating decision.  Additionally, a July 2013 letter by VA Dr. Gregory Raugi, noting that the Veteran was exposed to lead pain, zinc chromate, asbestos, and Agent Orange while serving on the U.S.S. RANGER, and that the chemicals "exposed the Veteran to many health problems that have contributed to his current disabilities [referencing diabetes and pyoderma gangrenosum] and inability to work," and the December 2015 hearing transcript contending that the Veteran's degenerative joint disease of multiple joints was related to chemical and toxin exposure in service are material because the statements raise the possibility that the Veteran's degenerative joint disease of multiple joints may be related to chemical and toxin exposure in service.  As this evidence goes to previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Therefore, the claim of entitlement to service connection for degenerative joint disease of multiple joints must be reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for degenerative joint disease of multiple joints is reopened.


REMAND

With regard to the Veteran's reopened claim of entitlement to service connection for degenerative joint disease of multiple joints, the Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has arthritic pain in most of his major joints, including his hands, left shoulder, spine, and feet, that is caused by occupational duties in active service or secondary to exposure to toxins and chemical, including Agent Orange herbicides in service.  The Veteran also alleged that the degenerative joint disease of multiple joints may be secondary to his service-connected bilateral knee arthritis.  VA treatment records confirm that the Veteran has degenerative changes in the spine and indicate that he may have radiculopathy or diabetic foot pain.  

As noted above, VA Dr. Raugi submitted a July 2013 letter indicating that the Veteran was exposed to lead pain, zinc chromate, asbestos, and Agent Orange in active service that contributed to many health problems and the Veteran's inability to work.  In the September 2015 hearing, the Veteran contended that he had arthritis in his hands, left shoulder, spine, and feet that were related to the work he completed during active service, service-connected bilateral knee arthritis, or chemical and toxin exposure in service.  The Veteran reported that he worked with lead paint, zinc pain, chrome paint, and other chemicals in the engine room aboard his ship.  R.B. explained that the Veteran would have been exposed to jet fuel, thinners, varnishes, and chemical weaponry during his work in the engine room because the waste water from cleaning the decks would collect in the bilges of the ship that the Veteran maintained.  The Veteran further noted that he would sit in bilges with water up to his waist while he worked and that the environment was toxic.

In light of the Veteran's currently diagnosed arthritis of the spine, lay statements regarding in-service exposure to multiple toxins, and the medical opinion that the Veteran had health problems due to his military service, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

Additionally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for degenerative joint disease of multiple joints.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the issue of entitlement to service connection for degenerative joint disease of multiple joints because a decision on the latter claim may have an impact.  Specifically, the Veteran asserted that he was unemployable due to pain he attributes to degenerative joint disease of multiple joints and the July 2013 statement by Dr. Raugi indicated that medical problems caused by chemical and toxin exposure in service rendered the Veteran unable to work.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all VA treatment records for the Veteran dated from November 2015 to present.  All efforts to obtain these records must be documented in the claims file.

2. Afford the Veteran an examination to determine the nature and etiology of his claimed degenerative joint disease of multiple joints.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all arthritis of joints other than the bilateral knees present during the claims period.

With respect to each joint disability, the examiner is asked to address:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any joint disability began in service, was caused by service, or is otherwise related to service, to include herbicide exposure.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any joint disability was caused or aggravated by the Veteran's service-connected bilateral knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability

In making these determinations the examiner must specifically consider and address the statements of the Veteran, Dr. Raugi, and R.B. regarding the exposure to toxins and other chemicals, including Agent Orange herbicides in service.

A complete rationale must be provided for any opinion offered.

3. If the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, then refer the claim for TDIU to the Director of Compensation for considerations of extraschedulat TDIU under 38 C.F.R. § 4.16(b).

4. Finally, the AOJ should readjudicate the claims, including entitlement to TDIU.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


